HOOKER, J.
(dissenting.) The plaintiff has a verdict in this action for personal injuries, and the defendant, to support its appeal, urges that error was committed by the trial court in allowing proof of inflammation and eruptions on the plaintiff’s abdomen, because they were not pleaded. The allegation in the complaint is that the plaintiff was struck violently in the abdomen by the turnstile maintained by the defendant, “bruising her, and leaving her in a dazed condition from the pain; that her person was severely bruised and blackened on the outer part of the abdomen by the injury, and she was injured internally, so that by reason thereof she was for several weeks confined to her bed, and rendered helpless, suffering great pain; that she received a severe nervous shock to her nervous system; that she suffered, and still suffers, great pain by reason of said injury, and will suffer in the future ; that her general health has been impaired, and a serious internal injury to her intestines has been caused thereby, and which will in all probability prove permanent.” The plaintiff’s medical experts testified that the inflammation and eruptions were diagnosed as dermatitis hebpétiformis; that this disease was produced by the plaintiff’s long continued nerve-racking pain; and that the long continued nerve-racking pairi was the result'of the injiiries to her abdomen sustained by contact‘With the arm óf the turnstile. The dermatitis herpetiformis' did nor develop until some eight months after the accident, during most of which time she had, as a result of her primary injury, suffered intense pain almost continuously. - It is1 evident, therefore, - that the skin trouble was not an immediate and natural consequence of the injuries. Proof of the condition should not have been allowed; in the absence of special" averment of such damage.' Kleiner v. Third Ave. R. R. Co., 162 N. Y. 193, 56 N. E. 497; Sealey v. Met. St. R. Co., 78 App. Div. 530, 79 N.Y. Supp. 677. Thé c'omplaint alleged the injury to the abdomen; it alleged her helpless condition, the pain she 'suffered) the nérvÓtí's' shock sité sustained, and genéral‘impairment bf her héálth— all of these being, doubtless, the immediate !ahd not’Unnatural consequences of the injury. The complaint is silent, however,- in relation to the inflammation and eruption, which,- it is evident from the testi*707mony, are the result of the long continued pain, and not the immediate" result of the blow' upon the abdomen.
The judgment and order should therefore be reversed, and a new trial granted.
HIRSCHBERG, P. J., concurs.